Title: To James Madison from Peter B. Porter, 30 June 1815
From: Porter, Peter B.
To: Madison, James


                    
                        
                            Sir
                        
                        New York June 30th. 1815.
                    
                    At the taking of Fort George, on the 27th. of May 1813, I acted in the capacity of volunteer Aid de Camp to Genl Lewis, which afforded me an opportunity not only of knowing the plan of operations, but of observing particularly the manner in which it was executed: And it gives me pleasure to state what I saw and what was said, on that occasion, of the conduct & gallantry of Brigr. Genl. Boyd.
                    The landing on the enemys shore was effected in the face of the whole British Army, who opposed a spirited but short resistance. The american troops, in conformity with the plan of attack, landed in succession in the following order. First, The advance under Col. (now Genl) Scott—2nd. Boyds Brigade—3d. Winders & lastly Chandler’s. The landing of Genl. Boyd’s Brigade was effected (as was also that of Col Scott’s command) under a heavy shower of musketry from the enemy who lay on the margin of the Lake; but such was the promptitude and order with which the troops were formed and led into action that the enemy was beaten by the time that Genl. Winders command began to debark.
                    Genl. Boyd and his Brigade participated largely in the well earned honors of that day—and the expedition & order with which his Brigade was landed & formed; and the personal gallantry which he displayed in leading them up the bank to the attack, were spoken of throughout the army in terms of high commendation.
                    
                        
                            Peter B. Porter
                        
                    
                